
	
		III
		110th CONGRESS
		1st Session
		S. RES. 244
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2007
			Mr. Pryor (for himself,
			 Mr. Sununu, Mrs. Dole, Mr.
			 Lugar, Ms. Landrieu,
			 Ms. Murkowski, and
			 Mr. Isakson) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating June 2007 as National Safety
		  Month.
	
	
		Whereas the National Safety Council, founded in 1913, is
			 celebrating its 94th anniversary as the premier source of safety and health
			 information, education, and training in the United States in 2007;
		Whereas the mission of the National Safety Council is to
			 educate and influence people to prevent accidental injury and death;
		Whereas the National Safety Council was congressionally
			 chartered in 1953 and is celebrating its 54th anniversary as a congressionally
			 chartered organization in 2007;
		Whereas the National Safety Council works to promote
			 policies, practices, and procedures leading to increased safety, protection,
			 and health in business and industry, in schools and colleges, on roads and
			 highways, and in homes and communities;
		Whereas, even with advancements in safety that create a
			 safer environment for the people of the United States such as new legislation
			 and improvements in technology, the number of unintentional injuries remains
			 unacceptable;
		Whereas the people of the United States deserve to live in
			 communities that promote safe and healthy living;
		Whereas such a solution requires the cooperation of all
			 levels of government, as well as the Nation’s employers and the general
			 public;
		Whereas the summer season, traditionally a time of
			 increased accidental injuries and fatalities, is an appropriate time to focus
			 attention on injury risks and preventions; and
		Whereas the theme of National Safety Month
			 for 2007 is Celebrating Safe Communities: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates June
			 2007 as National Safety Month; and
			(2)recognizes the
			 accomplishments of the National Safety Council and calls upon the people of the
			 United States to observe the month with appropriate ceremonies and
			 respect.
			
